The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule 1:20-3(g) (4) and Rule 1:20-11, seeking the immediate temporary suspension from the practice of law of Lawrence A. Leven of West Caldwell , who was admitted to the bar of this State in 1973;
And the Court on September 21, 2018, having ordered respondent to comply with all outstanding requests for documents and information from the Office of Attorney Ethics within forty-five days or be temporarily suspended from practice without further notice;
And the Office of Attorney Ethics having reported to the Court that respondent has failed to comply with the Court's Order;
And good cause appearing;
It is ORDERED that Lawrence A. Leven is temporarily suspended from the *1148practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that Lawrence A. Leven be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by Lawrence A. Leven pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause shown, pending the further Order of this Court; and it is further **93ORDERED that Lawrence A. Leven comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent's file as an attorney at law of this State.